Citation Nr: 1232292	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  96-36 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for major depressive disorder from October 15, 1999 to July 18, 2002.

2.  Entitlement to an evaluation in excess of 50 percent for major depressive disorder from July 19, 2002 to July 1, 2006.

3.  Entitlement to an evaluation in excess of 70 percent for major depressive disorder from July 2, 2006 to January 6, 2007.

4.  Entitlement to an evaluation in excess of 20 percent for a right knee condition from February 1, 1999.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  




REPRESENTATION

Veteran represented by:	Joseph Moore, Esq.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from June 1991 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran appealed the initial rating assigned for service-connected major depressive disorder.  In a December 2006 decision, the Board granted a 70 percent evaluation for the time period prior to July 19, 2002.  The Board denied an evaluation in excess of 50 percent for major depression for the time period after July 19, 2002.  Subsequently, a July 2011 rating decision granted a 70 percent evaluation, effective from July 2, 2006.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

In September 2008, the Board remanded this matter for additional development.  Accordingly, the Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1 . For the entire time period prior to January 6, 2007, major depressive disorder was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood; the evidence during this time period does not reflect total occupational and social impairment.   

2.  The Veteran's right knee condition is manifested by pain, swelling and moderate instability and by flexion of 90 degrees or greater and full extension of the knee;  there are no findings of severe recurrent instability or subluxation and no findings of ankylosis.  

3.  The Veteran is unable to secure and follow a substantially gainful occupation by reason of her service-connected disabilities. 


CONCLUSIONS OF LAW

1.  From October 15, 1999 to July 18, 2002, the criteria for a rating in excess of 70 percent for major depressive disorder are not met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. § 4.130 , Diagnostic Code 9434 (2011).   

2.   From July 19, 2002 to July 1, 2006, the criteria for a 70 percent rating for major depressive disorder are met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. 
§ 4.130 , Diagnostic Code 9434 (2011).    

3.  From July 2, 2006 to January 6, 2007, the criteria for a the criteria for a rating in excess of 70 percent for major depressive disorder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130 , Diagnostic Code 9434 (2011).    

4.  The criteria for a rating in excess or 20 percent for a right knee condition have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260 (2011).

5.  The criteria for entitlement to a total disability rating based on individual unemployability have been met.  38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.321, 3.340, 3.341, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).  The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered. Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011). 

With respect to joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  See 38 C.F.R. § 4.45.  The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Rating Criteria for Major Depressive Disorder

Major depressive disorder is evaluated according to Diagnostic Code 9434, which is governed by the General Rating Formula for Mental Disorders. 

Under the rating criteria of the General Rating Formula, a 50 percent evaluation is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with period of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14   (2001). 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130 , Diagnostic Code 9411 (2011). 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126  (2011).

The GAF scale provides that scores ranging from 11 to 20 reflect behavior that results in some danger of hurting self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  GAF scores ranging from 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or an inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood and an inability to work.  A score from 41 to 50 reflects serious impairment in social and occupation functioning including an inability to keep a job.  A score from 51 to 60 reflects moderate symptoms or moderate difficulty in social, occupation or school functioning.  A score of 61 to 70 is provided when there are mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A score of 71 to 80 reflects symptoms that are transient and expectable reactions to psychosocial stressors and no more than slight impairment in social, occupational or school functioning. 

Evaluation of major depressive disorder October 15, 1999 to July 18, 2002

In October 1999, she reported increased depression, poor sleep and appetite.  It was noted that she had been hospitalized but her depression did not improve.  Her thought processes were goal-directed.  She denied suicidal and homicidal ideation and audio or visual hallucinations.  

Records from Timberlawn reflect that the Veteran was admitted in January 2000.  The records noted a history of depression and dissociative identity disorder.  It was noted that the Veteran had a history of depression since 1989.  She was admitted to the trauma program at the urging of a therapist.  She reported that she was having suicidal thoughts with a plan to overdose.  She did not feel like it was safe to go home.  

On mental status examination, it was noted that the Veteran was well developed and well nourished appearing.  She was somewhat evasive in answering questions.  She was very vague in describing suicidal thoughts.  The Veteran reported that her mood was hopeless.  Her affect was dysphoric.  The record noted that the Veteran was alert.  She was oriented to time, place and person.  Her immediate, recent and remote memory were good.  Her intelligence was average.  Her thought processes were logical and goal-directed.  The Veteran denied assaultive thoughts.  She denied auditory or visual hallucinations.  She did report suicidal thoughts.  It was noted that her judgment was limited.  It was noted that the Veteran had the ability to provide for her activities of daily living.   The records noted an Axis I diagnosis of major depressive disorder, recurrent, moderate to severe.  It was noted that the current GAF score was 30; the highest GAF score in the past year was 60.

A private treatment record dated in January 2000 noted a diagnosis of severe and recurrent major depressive disorder.  The records noted depression with suicidal ideation.  

In March 2000, the Veteran had a VA examination for PTSD.  The Veteran complained that she had trouble sleeping.  She also reported chronic pain.  The Veteran reported that she had been hospitalized for depression four times.  She had worked some and had gone to school and was studying for a master's degree.  She reported that she was hospitalized in 1992, 1995 and 1999.  It was noted that she had worked as a receptionist and as an administrative assistant.  Her last employment was in September 1999.  

The Veteran reported that her current symptoms included depression and sleep disturbances.  Mental status examination showed that the Veteran was neatly dressed and neatly groomed.  Her psychomotor activity was not unusual.  She talked at a normal rate and normal volume.  Answers to questions were logical, relevant and coherent.  Her mood was depressed.  Her affect was bland.  She was oriented to time, place and person.  She said that her memory was good.  She admitted to anger but denied impulses to hurt other people.  She admitted to thoughts of suicide.  She admitted to multiple past suicidal gestures, including cutting her wrist and overdosing with medication.  She reported that she had hallucinations.  She reported that she had heard voices.  She reported no visual hallucinations.  

With regard to functional limitations, it was noted that she was able to bathe, dress and tend to personal hygiene.  She could cook, clean and do laundry.  She could drive a car.  

The examiner diagnosed major depression, recurrent.  The examiner assigned a GAF score of 55.  The examiner opined that the Veteran was capable of managing her benefits.  

Records from Cedars Hospital, dated in June 2000, show that the Veteran was admitted with a diagnosis of recurrent and severe major depressive disorder and PTSD.  The records reflect that a GAF score of 20 was assigned upon admission.  A GAF score of 33 was assigned upon discharge.  The records noted that that the Veteran's mood was depressed.  The reports noted self mutilation, as the Veteran has cut herself a week prior.  The records indicate that the Veteran had positive suicidal ideation.  A report of mental status examination reflects that the Veteran was oriented to time, place and person.  Her speech was normal.  Her mood was depressed.  Suicidal thought was noted.  Remote and recent memory were intact.  The Veteran had fair insight.  Her judgement was impaired.  The report indicated that the Veteran had chronic suicidal ideation with specific plan and self-mutilizing behavior.  

In October 2000, the Veteran had a VA examination for PTSD.  The examiner noted that the Veteran was cleanly dressed and well groomed and participated in the examination with politeness.  The examiner indicated that the Veteran was intelligent with an intellectual ability that is well above average.  There were no cognitive problems noted and her contact with outside reality was perfect.  She had excellent sentence construction and advanced vocabulary; however, she appeared depressed and indeed complained of depressions, feelings of dejection and hoplessness.  She reported definite plans to complete a Master's degree.  

The examiner stated that he did not really see PTSD justified, but he diagnosed the Veteran with major depression.  He stated that this was service-connected as her first psychiatric hospitalization occurred in service.  His diagnostic impression was major depression, chronic and moderate.  He commented that there was no doubt the Veteran was competent.  The examiner opined that she is capable of working and was actually fully employed.  He indicated therefore that he could not process on unemployability, although her hospitalization and depression mildly interfere with her working function.  The examiner assigned a GAF score of 60.  
A report of a VA general examination dated in October 2000 reflects a diagnosis of recurrent depression.  No GAF score was assigned.  

In an October 2000 statement, a private doctor, C.H., M.D., indicated that he treated the Veteran for psychiatric conditions since June 2000.  He stated that her last examination was in August 2000.  Her diagnoses included:  major depression; dissociative disorder, not otherwise specified, and posttraumatic stress disorder.  The physician noted that the symptoms were very impairing for the Veteran.  He opined that she could not maintain gainful employment at this time.  He stated that these symptoms were also refractory to medical treatment.  Her symptoms included the following categories:  major depression, low mood and interest, low self esteem, frequent guilt feelings, low energy and concentration and frequent suicidal ideations.  He indicated that they had been at their current severity since spring 1999, and antidepressants brought only moderate relief.  

With regard to dissociative disorder it was noted that the Veteran had intrusive, hallucinatory thoughts and experiences of depersonalization that were distressing.  

Regarding her PTSD, it was noted that the Veteran was very distressed by having to inflict and then treat gunshot wounds to animals over a period of several years while training medics in the Army.  It was noted that the PTSD symptoms she had included distance from emotions, a lack of sense of belonging, suspiciousness of others and situations, increased startle reflex and hypervigilance.  She had recurrent, distressing nightmares of the described events.  

A VA mental health treatment note dated in April 2002 shows that the Veteran reported that she frequently awoke with nightmares.  She denied suicidal ideation, homicidal ideation or psychotic symptoms.  Impressions included major depressive disorder in partial remission, chronic PTSD, moderate to severe.

A VA PTSD treatment note dated in June 2002 reflects that the Veteran denied hopelessness, suicidal intent and denied homicidal ideation or psychotic symptoms. She denied any thoughts of impulses for mutilating behavior.   A VA psychiatrist noted an impression of PTSD, currently stable, dissociative disorder, stable, attention deficit disorder and major depressive  disorder, in remission.  

The Board finds that an evaluation in excess of 70 percent is not warranted for the time period from October 15, 1999 to July 18, 2002.  The criteria of the General Rating Formula provide that the next higher evaluation of 100 percent is warranted when the evidence shows total social and occupational impairment due to such  symptoms as (for example only) as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

The evidence of record from October 15, 1999 to July 18, 2002, reflects findings of major depressive disorder which was moderate to severe.  Medical records from this time period show that the Veteran had suicidal ideation and impaired judgment, startle reflex and hypervigilance.  The Veteran was hospitalized in January 2000 and June 2000 due to suicidal thoughts and self-mutilating behavior.  The GAF scores assigned during this period ranged from 20 to 60. 

Mental status examinations during this period reflect that the Veteran did not show gross impairment in thought processes or communication.  The January 2000 record from Timberlawn indicates that the Veteran's thought processes were logical and goal-directed.  The March 2000 VA examination report indicated that the Veteran did not have cognitive impairments.  The Veteran is not shown to have had persistent delusions or hallucinations.  Records dated in October 1999, January 2000, and March 2000 all reflect that the Veteran denied delusions or hallucinations.  While the Veteran had suicidal ideation during this time period, she was not shown to be in persistent danger of hurting herself or others.  In this regard, the Veteran denied assaultive thoughts and denied impulses to hurt people.  The Veteran did not have disorientation to time and place.  The treatment records, including the January 2000 hospital report and VA examination reports indicate that the Veteran was well-oriented to time and place.  These reports also indicated that the Veteran's memory was good.  

Based upon the foregoing, the Board concludes that there is a preponderance of the evidence against the claim for an increased rating for major depressive disorder for the time period from October 15, 1999 to July 18, 2002.  As there is a preponderance of the evidence against the claim for an increased rating, reasonable doubt may not be resolved in the Veteran's favor.  
Evaluation of major depressive disorder from July 19, 2002 to July 1, 2006

A VA mental health attending note dated in September 2002 reflects that the Veteran reported insomnia and increased depression.  She reported suicidal thoughts almost daily over the prior month.  She denied acting on those thoughts and reported that, overall, her depressed mood was getting better.  She reported that she would have occasional nightmares and would wake up in a panic.  She denied significant anxiety in the daytime.  

A VA mental health attending note dated in March 2003 reflects that the Veteran reported low energy and depressed and indifferent mood.  She reported that her anxiety was under control.  There were no recent dissociative symptoms.  She denied suicidal ideation, homicidal ideation or psychotic symptoms.  

A VA mental health attending note dated in March 2004 reflects that het Veteran reported that her mood was depressed or tired most of the time.  She reported intrusive memories and flashbacks.  She reported that she used dissociation to deal with pain.  She complained of a recent increase in suicidal ideation but denied an intent to act on it.  She denied homicidal ideation or psychotic symptoms.  She reported two panic attacks in the previous month.  

VA mental health treatment notes dated in June 2004 reflect that the Veteran complained of increasing depressed mood.  The Veteran's affect was depressed but reactive.  She reported recurrent suicidal thoughts but denied an intent to act on them.  A VA physician diagnosed PTSD, chronic, dissociative versus dissociative identity disorder, currently improved in partial remission, major depressive disorder in remission and ADD inattentive type.

A VA mental health attending note dated in October 2004 shows that the Veteran reported thoughts of suicide off and on but denied having acted on them or having done self-mutilating acts.  Mental status examination showed that the Veteran's overall mood was more depressed.  Her anxiety was up and down.  She denied suicidal ideation, homicidal ideation or psychotic symptoms.  

A report of VA examination dated in October 2004 reflect that the Veteran expressed herself with good vocabulary.  There were no psychotic manifestations seen.  The Veteran reported that she lived in an apartment complex that had about 20 units and was managing the apartments.  It was noted that the Veteran social and professional functioning was good.   A GAF score of 60 was assigned.  

A VA mental health attending note, dated in November 2004, reflects that the Veteran had good eye contact.  She was easily tearful.  She was cooperative and appropriate.  It was noted that the Veteran's affect had full range, and her mood was congruent.  With respect to mood, it was noted that she had depression, but not all the time and was more hopeful.  Her anxiety was up and down.  Cognitive and memory were intact.  Her thought processes were goal-oriented and logical.  Regarding thought content, the Veteran denied suicidal ideation, homicidal ideation and psychotic symptoms.  She reported sleeping six to seven hours a night.  She had occasional nightmares.  Her appetite was unchanged.  Insight and judgement were fair. 

The impression was PTSD, chronic, dissociative, not otherwise specified, versus dissociative identity disorder, currently worse due to recent stressors and attention deficit disorder, inattentive type.  

In December 2004, the Veteran had a VA examination for mental disorders.  On mental status examination, it was noted that she was casually dressed and appropriately groomed.  She was pleasant and cooperative with the evaluation.  She was fully oriented to person, place and time.  Her mental status examination showed no problems with thought processes or communication.  Her thought content was logical and goal-directed.  She denied any current auditory or visual hallucinations, although she acknowledged that she was accustomed to episodic auditory hallucinations as these were related to her dissociative disorder.  It was noted that her mood disturbance was chronic and severe.  It was noted that, moreover, the chronic dissociative symptoms and episodic psychotic symptoms support that her stress tolerance is substantially impaired.  The examiner diagnosed PTSD, chronic and assigned GAF score of 35.  

A VA therapy note dated in January 2005 reflects that the Veteran was seen for treatment of depression.  It was noted that she continued to function at a very low level GAF in the 30's.   She reported dissociative episodes in which she would burn herself with a cigarette lighter.  She had a healing scar on her arm, which she reported she burned herself.  She reported that she continued to be unemployed.  The treating psychologist opined that the Veteran was "unemployable due to her symptoms  of depression and PTSD."

A report of VA examination dated in January 2005 noted that the claims file was unavailable for review.  The Veteran described the following symptoms:  auditory hallucinations, irritability, sleep disturbance ( problems with falling asleep and staying asleep), self-mutilation (cutting and burning herself), depressed mood, dissociative symptoms, financial stressors and problems with attention and concentration.  

Mental status examination revealed that the Veteran was casually dressed and appropriately groomed.  She was pleasant and cooperative with the evaluation.  She was fully oriented to person, place and time.  Her mental status examination showed no problems with thought processes or communication.  Her thought content was logical and goal directed.  She denied any current auditory or visual hallucinations, although she acknowledged that she was accustomed to episodic auditory hallucinations as there were related to her dissociative disorder.  There were no delusions or hallucinations noted during the evaluation.  The Veteran denied current homicidal thoughts, intent or plan.  She did not appear to be a danger to herself or to others.  It was noted that she demonstrated intact cognitive skills throughout the interview.  She made good eye contact.  She spoke with normal volume, rate and tone.  She showed no problems with attention or concentration in the examination.  Her mood was moderately to severely depressed.  

The examiner stated that the Veteran appeared to meet the criteria for major depressive disorder, dissociative disorder, not otherwise specified, and PTSD (from childhood).  The examiner stated that it appeared that the childhood traumatic experiences coupled with specific military stressors contributed to her current dissociative disorder.  Her mood disturbance was noted as chronic and severe.  Moreover, the chronic dissociative symptoms and episodic psychotic symptoms showed that her stress tolerance was substantially impaired.  The examiner diagnosed PTSD, chronic, major depressive disorder, recurrent and severe without psychotic features and dissociative disorder, not otherwise specified.  The examiner assigned a GAF score of 35.  

A mental health therapy note dated in February 2005 reflects that a VA psychologist assigned a  GAF score in the mid-30's and opined that the Veteran was unemployable.  

Mental health status notes dated in March and April 2005 reflect that the Veteran complained of increased stress and chronic suicidal thoughts.  

Mental health attending note dated in June 2005 reflects that the Veteran was cooperative and appropriate.  Her affect was full range.  She reported that she always had some depression.  She reported that she had panic attacks sometimes.  It was noted that her cognitive and memory were intact.  Her thought process was goal oriented and logical.  She denied suicidal or homicidal ideation.  She reported that she had not had psychotic symptoms in years.  She reported dissociative symptoms twice a month.  Her insight and judgement were fair.  No GAF score was assigned.  

The evidence of record during the time period from July 19, 2002 to July 1, 2006 establishes that the Veteran complained of suicidal ideation.  For example, this was noted in September 2002, March 2004, October 2004, March and April of 2005.  The December 2004 VA examination indicated that the Veteran's mood disturbance  was chronic and severe.  The January 2005 VA examination indicates that the Veteran manifested auditory hallucinations, sleep problems, self-mutilation, and concentration problems.   GAF scores assigned during the time period ranged from the mid-30's to 60. 

Based on the above, the Board finds that the Veteran's symptomatology during this time period more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board therefore concludes that a 70 percent rating is warranted for major depression for the time period from July 19, 2002 to July 1, 2006.  The Board finds that a 100 percent rating is not warranted during the time period, as the evidence during this time period does not show that major depression was manifested by symptoms such as, for example only, gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

In this regard, the evidence of record during  this time period shows that the Veteran had goal oriented and logical thought.  She was well-oriented to time, place and person.  There were no delusions or hallucinations, or memory loss noted.  

Based upon the foregoing, the Board concludes that a 70 percent rating, but no higher, is assignable for the time period from July 19, 2002 to July 1, 2006.

Evaluation of major depressive disorder from July 2, 2006 to January 6, 2007

The RO found that a 70 percent evaluation was warranted from July 2, 2006, based upon VA medical records which revealed clinical evidence supporting a 70 percent evaluation.  

A mental health attending note dated in November 2006 reflects that the Veteran reported more depression and increased PTSD symptoms.  Mental status examination revealed that the Veteran had good eye contact and was cooperative and appropriate.  She had full range of affect, and her mood was congruent.  She denied recent panic attacks but reported dissociation about 10 hours a week.  Concentration and memory were noted to be intact.  Thought processes were goal-oriented and logical.  The Veteran denied any suicidal ideation at the time of the evaluation.  She reported some thoughts 3 to 4 times a week.  She denied homicidal ideation.  With regard to psychotic symptoms, the record noted that she sometimes had dissociative voices.  She denied commands.  She reported an increase in intrusive memories.  It was noted that her insight and judgment were fair.  No GAF score was assigned.  

Based upon the foregoing, the Board finds that a rating in excess of 70 percent is not warranted for the time period from July 2, 2006 to January 6, 2007.  The evidence during this time periods reflects that major depressive disorder was manifested by complaints of some suicidal thoughts.  The Veteran also reported some dissociative voices.

The evidence of record during this time period did not demonstrate symptomatology that warrants a 100 percent evaluation.  Thus, the Board finds that a 100 percent rating is not warranted during the time period, as the evidence during this time period does not show that major depression was manifested by symptoms such as, for example only, gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  In this regard, the evidence of record during  this time period shows that the Veteran had goal oriented and logical thought.  She was well-oriented to time, place and person.  There were no delusions or hallucinations, or memory loss noted.  

Based upon the foregoing, the Board concludes that there is a preponderance of the evidence against the claim for an increased rating for major depressive disorder for the time period from July 2, 2006 to January 6, 2007.  

As the evidence is not in relative equipoise, reasonable doubt may not be resolved in the appellant's favor.  Rather, as there is a preponderance of the evidence against the claim, it must be denied.    




Right knee disability

A 20 percent evaluation has been assigned for internal derangement of the right knee, pursuant to Diagnostic Codes 5010 and 5257.  

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. 
§ 4.71a , DC 5003 (2011). 

Diagnostic Code 5260 pertains to limitation of flexion.  A 10 percent evaluation is assignable when flexion is limited to 45 degrees.  A 20 percent evaluation is assignable where flexion is limited to 30 degrees, and an evaluation of 30 percent is assignable when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5260 (2011). 

Diagnostic Codes 5256 and 5257 are also relevant.  DC 5256 provides that ratings of 30 to 60 percent are assignable for ankylosis of the knee.  38 C.F.R. § 4.71a, DC 5256 (2011).  

Diagnostic Code 5257 governs recurrent subluxation or lateral instability.  A 10 percent evaluation is assignable for slight recurrent subluxation or lateral instability.  A 20 percent evaluation is assignable for moderate recurrent subluxation or lateral instability, while a 30 percent evaluation is provided for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a , DC 5257 (2011). 

Diagnostic Code 5261 applies to limitation of extension of the leg.  A 20 percent evaluation is assignable for extension limited to 15 degrees.  A 30 percent evaluation is assignable for extension limited to 20 degrees.  A 40 percent evaluation is assignable for extension limited to 30 degrees, and a 50 percent evaluation is assignable when extension is limited to 50 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2011). 

The Board notes that full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011). 

In VAOPGCPREC 23-97, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability. VAOPGCPREC 23-97 (July 1, 1997).  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel  further explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X- ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (Aug. 14, 1998). 

The General Counsel  has also directed that separate ratings also are available if a particular knee condition causes both the limitation of extension and limitation of flexion of the same joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. VAOPGCPREC 9-04 (Sept. 17, 2004). 

The Veteran had a VA examination of the joints in August 1998.  The examiner noted that the claims file was reviewed.  The examiner noted a history of knee injury in service and five knee surgeries since service.  The Veteran reported that, if she walked as much as two blocks or stood on her feet for an hour, she would experience pain and swelling.  She had trouble doing chores such as running the vacuum cleaner, going shopping, or doing houseweork.  She reported that excessive walking caused severe pain, significant swelling and a hot feeling in the right knee.  

The examiner indicated that there was very little in the way of instability of the right knee.  He indicated, instead, that  the Veteran had quadriceps weakness.  On testing of strength in the quadriceps, the examiner indicated that she had better strength in the left quadriceps than in the right.  The Veteran could extend both knees to 180 degrees.  She could flex both knees to 110 degrees.   

The Veteran had a VA examination in June 1999.  The examiner indicated that the claims file was reviewed.  The examiner noted that the Veteran reported continued pain with instability.  She had to wear a supporting brace at all times.  She occasionally took Tylenol Number 3 and ibuprofen for pain.  She reported that she was working and going to school.  

Upon examination, the examiner noted that the Veteran walked with a limp favoring the right leg.  She was wearing a knee mobilizer that was custom fitted.  She had a 16 centimeter scar in the mid-knee above and below the knee joint.  She had a lateral 14 centimeter scar.  The Veteran had exquisite tenderness in the joint line.  There appeared to be no large effusion.  She had crepitation on extension and flexion.  The collateral ligaments and cruciate ligaments appeared to be intact.  She had a negative Lachman and McMurray's.  An addendum to the VA examination, dated in July 1999, noted that the Veteran could flex her right and left knee to 90 degrees.  She could extend both knees to 0 degrees.  

The Veteran had a VA examination of the knee in October 2000.  Examination of the knee revealed marked quadriceps atrophy.  The range of motion was 0 degrees extension and 140 degrees flexion..  There were several scars on the knee.  She had a 23 centimeter midline scar, which was from a McKay operation and had two scars laterally.  It was noted that the Veteran worked in a job as a salesperson and stated that she had swelling of the knee every day and that she wore a brace to keep her knee from buckling.  The examiner diagnosed significant arthritis of the knee associated with internal derangement and multiple operative procedures.  

The examiner opined that the Veteran is unemployable due to service connected conditions.  He stated that the answer is "partially yes."   He stated that, if the knee were the only problem, then she could perhaps take a sit down job without difficulty.  He indicated that the knee was going to get progressively worse and would eventually require a total knee replacement.

In August 2002, the Veteran had a VA examination of the right knee.  The examiner indicated that the claims file was not available for review.  The Veteran  reported that she had pain all the time.  She reported that she had weakness and fatigue.  She reported flare-ups about three times a month, lasting from three to five days.  She reported that they were severe enough that she could not drive a car.  She also reported incoordination.  

On examination of the knee, it was noted that there was periarticular thickening of the right knee.  The Veteran could extend the knee fully to 0 degrees.  She could flex the right knee to 130 degrees without pain.  When she moved the knee into the extension position, she started having pain at 95 degrees with more pain as she approached 150 degrees.  McMurray's sign was negative.  Lachman's sign was negative.  No ligament laxity was identified in either knee.  With the McMurray or the Lachman maneuver, the Veteran had pain in the center of the right knee.  She had mild pain and tenderness on the right side when the patella was moved.  The examiner diagnosed post-traumatic arthritis secondary to an injury in service and multiple operations.  The examiner indicated that included with this was pain, weakness, fatigue, flare-ups and incoordination.    

The Veteran had a VA examination in October 2005.  The examiner noted that the claims file was reviewed.  The examination report reflects that the Veteran reported pain and swelling of the knee.  She reported that she could walk fairly well but would limp after she was on the leg for an extended period.  She had pain when she attempted to climb stairs.  She reported that she had an episode of instability about one month prior.  She stated that she was standing there, and her knees buckled.  She reported that she had such episodes every few years.  She had a knee brace that she wore nearly all the time now.  She was not working now, but it was noted that she last worked in May 2004 in apartment management.  This last job was affected by her knee in that the knee would stiffen up after activity, and she felt she could not go out and walk the property.

Upon physical examination, the leg had good alignment.  Motion was from 0 to 130 degrees.  She had pain at the limit of flexion.  The examiner indicated that she would not have additional limitation following repetitive use.  The examiner stated that flare-ups would not be a problem other than activity related flare-ups.  It was noted that the Veteran also had a flare-up following the possible episode of instability one month prior.  Examination of the knee showed the collateral ligaments and the cruciate ligaments to be stable.  The examiner indicated that he did not find evidence of posterior lateral instability at the time of the examination.  The Veteran's quadriceps strength was good but not normal.  The patella was stable.  

The examiner diagnosed a knee injury, status post operative approximately eight times.  The Veteran still had some pain and had some instability.  The examiner indicated that he was uncertain of that since he could not detect instability on examination.  Regarding the DeLuca factors, the examiner stated that she had more impairment that indicated by the range of motion.  The examiner stated that pain was the principle problem.  He indicated that it would have the effect of reducing the range of motion by 30 degrees.  

The Veteran had a VA examination in December 2008.  The examiner indicated that the claims file was reviewed.  The examiner noted a history of knee subluxation on active duty service.  The Veteran was placed on profile and received medication.    It was noted that, after discharge, the Veteran continued to have pain.  She had arthroscopic debridement in 1993.  In 1995, she had a Maquet procedure on her patella which initially helped with the pain; however the pain returned.  In 1997, she had lateral compartment reconstruction which helped her with stability.  In 1998, she had an arthroscopic debridement.  Since 1998, she had constant pain, which had increased in intensity over the last several years.  She had instability and wore a knee brace.  

On physical examination, the Veteran walked with a limp and used a cane.  On visual inspection, she had eburnation of the joint line.  There was joint line tenderness.  She had a 20 centimeter mid scar and a 15 centimeter lateral scar which were well-healed.  The Veteran had flexion of the knee to 100 degrees with pain.  She had 0 degrees of extension.  She had some patellar crepitation.  

The examiner indicated that the cruciate and collaterals appeared to be intact.  The Veteran had valgus and varus shift on pressure.  With repetive motion three times, there was no change in range of motion, coordination, fatigue, endurance or pain level.  The examiner noted that films the Veteran brought showed increased degenerative changes in the right knee.  The examiner commented that the Veteran does not have flare-ups.  It is a constant pain.  She does have instability which was described.  The examiner stated that no subluxation was detected.  There was no atrophy.  The Veteran had reasonable resistive strength.  

The Veteran had a VA general medical examination in May 2009.  The Veteran had full extension of the right knee with pain.  She had 0 to 105 degrees  of flexion with pain in the right knee.  Crepitus was present.  Moderate laxity was present.  McMurray's and Lachmann's tests were negative.  Active range of motion did not produce any weakness, fatigue or incoordination.  There was no additional loss of range of motion with repetitive motion times three.  

The Veteran had a VA examination in December 2010.  The examiner indicated that the claims file was reviewed.  The Veteran reported pain in the right knee that was characterized as constant in nature.  She complained of chronic swelling in the knee and clicking, popping and grinding.  The Veteran reported that she was no longer able to bend her knee because of pain.  There was no locking.  The Veteran stated that she was unable to ambulate without the aid of a knee immobilizer.  

The examiner noted a history of knee surgery.  The Veteran had undergone approximately six arthroscropies and two reconstructions.  The Veteran reported that she took hydrocodone, approximately 10 milligrams or 5 pills per day.  She reported that she normally uses a sports brace.  It was noted that she was wearing a knee immobilizer.  She also ambulated with the aid of crutches.  The examiner indicated that she was using a wheelchair on the day of the examination.  

The Veteran reported that she could only walk one step without the aid of crutches but could go 10 to 15 steps with crutches.  Her standing was limited to 15 minutes.  

The examiner noted that the Veteran's activities of daily living were affected.  The Veteran was able to accomplish basic activities of daily living but reported she had great difficulty in doing so.  She was not working, so her job was not affected.  The Veteran had constant flare-ups of the knee.  

Upon physical examination, it was noted that the Veteran was ambulating with the aid of a wheelchair.  Her transfer from the wheelchair to the examination table was antalgic. The range of motion of the knee was 0 to 90 degrees with pain through the entire arch.  The examiner indicated that the Veteran decreased range of motion in the right knee secondary to pain and fatigue on repetitive motion testing.  She did not have decreased motion secondary to incoordination, fatigue or weakness.  The Veteran's range of motion decreased to lacking 10 degrees of extension and 50 degrees of flexion.  

The examiner noted that the McMurray maneuver could not be performed secondary to the Veteran's pain and inability to flex the knee beyond 90 degrees.  Lachman was negative.  The knee was stable to varus and valgus stress.  The Veteran had negative anterior and posterior drawer.  There was global tenderness of the right knee.  There was no crepitus, heat or redness.  There was swelling of the entire knee.  The examiner's assessment was right knee posttraumatic arthritis.  The examiner opined that the Veteran's right knee condition does not render her unemployable.  The examiner stated that it would be improbable for the Veteran to do any type of manual labor or work that requires excessive walking, standing, kneeling, squatting or climbing.  The Veteran would be capable of sedentary activity that did not require the above situations.  The examiner stated that she would need to be able to sit at least 90 percent of the time and be allowed to ambulate as needed as tolerated with the aid of orthopedic assistive devices.  

After a careful review of the record, the Board concludes that a rating in excess of 20 percent is not warranted for the Veteran's right knee disability.  Under Diagnostic Code 5257, a higher rating is assignable if there is severe recurrent subluxation or instability.   In this case, there have been no findings of severe recurrent subluxation or instability.  According to the 2009 VA examination, the instability of the knee is moderate.  There are no other medical findings of severe instability or subluxation of the knee.    

A  higher rating is not assignable based upon limitation of flexion or limitation of extension.  In order to warrant a rating in excess of 20 percent, the evidence of record must show that flexion is limited to 45 degrees.  In this case, during the appeal period, the Veteran has had flexion 50 degrees or greater throughout.  Even when functional limitation due to pain is considered, the evidence did not show that the Veteran's flexion was limited to 45 degrees.  Accordingly, there is no basis for the assignment of a higher rating under Diagnostic Code 5260.  

There is no basis for a higher rating based upon limitation of extension.  Under Diagnostic Code 5261, a 30 percent rating is warranted for limitation of extension to 20 degrees.  Such findings are not shown here. 

Finally, a rating under Diagnostic Code 5256 is not appropriate as ankylosis is not shown.

Based upon the foregoing, the Board finds that there is a preponderance of the evidence against the claim for an increased rating for internal derangement of the right knee.  As the evidence is not in relative equipoise, reasonable doubt may not be resolved in the appellant's favor.  Rather, as there is a preponderance of the evidence against the claim, it must be denied.  

TDIU

A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011). 

For the above purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of one or both upper extremities or one or both lower extremities, including the bilateral factor, if applicable will be considered one disability. 38 C.F.R. § 4.16(a)(1)  (2011). 

The central inquiry is "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's service-connected disabilities are major depression, rated as 100 percent disabling and internal derangement of the right knee, rated as 20 percent disabling.  The combined evaluation for the Veteran's service-connected disabilities is 100 percent.  Thus, the percentage requirements of § 4.16(a) are met.  

In her claim for entitlement to a TDIU, the Veteran alleged that she became too disabled to work as of November 2001.  In another brief in support of her claim, the Veteran's attorney stated that she has not had gainful employment since 1995.  

A Social Security Disability Report dated in January 2005 reflects that the Veteran reported that she was unable to work due to chronic knee pain with instability and a herniated lumbar disc.  She reported that these injuries limited her ability to work because she could not do prolonged standing, lifting, bending, climbing or walking.  

A May 2008 opinion from a private physician, Dr. Roskos, indicated that the Veteran is totally and permanently unemployable due to recurrent major depressive disorder.  

A report of a VA psychiatric examination dated in November 2008 indicated that the Veteran had not worked in the past 12 months.  According to a December 2004 mental disorders examination, the Veteran's last employment was in March of 2004 when she worked as a property manager in an apartment complex.  The examiner noted that the Veteran's ability to interact with others, especially in a work setting, is "awkward."  The examiner opined that it is more likely than not that the Veteran's depressive episodes continue to create both social and occupational impairment for her.  

In May 2009, the Veteran had a VA examination for TDIU.  It was noted that the Veteran had not worked since 2004.  The examiner stated that the main reason the Veteran cannot work is because of her service-connected right knee problems.  The examiner stated that it is difficult for her to walk, stand, climb, bend, squat or kneel.  This would not hinder her from doing sedentary work.  

A report of a VA mental health examination dated in May 2009 indicates that the Veteran reported that she was not employed due to her back, knee and mental health problems.  The VA examiner did not provide an opinion regarding the Veteran's employability.  

In February 2010, a private psychiatrist submitted a medical opinion.  He indicated that he reviewed the claims file and interviewed the Veteran.  He stated that there the review of the records and evaluation of the Veteran revealed a patient with profound symptoms of major depression, persistent suicidal ideation, episodes of psychosis and severe disability.  He opined that there is no doubt as to the diagnosis of major depressive disorder, as multiple providers utilized this as a primary diagnosis.  He further opined that the alternative diagnoses that have existed and been assigned have been transient and inconsistent, and current symptoms and medical history support the diagnosis of Major Depressive Disorder as the sole psychiatric disease causing her disability.  He further opined when taken in combination with the physical limits placed upon her by the knee disability, it is clear that the Veteran faces an intractable set of disease processes that have left her completely disabled.  

In December 2010, the Veteran had a VA examination for major depressive disorder.  The examination addressed the Veteran's employability.  The examination report noted that the Veteran was employed as a bookkeeper from 1991 to 1993.  She worked with a sickle cell disease program from October 1995 through January 1997.  She was an administrative assistant from May 1999 through September 1999.  She was an assistant to a physician from February 2000 to June 2000.  She then worked in guest services at a Target store from January 2000 to May 2001.  She worked 30 to 40 hours a week as a case manager from February 2001 through September 2001.  She reported that she received a PhD in  psychology and a doctorate of divinity in October of 2003. The Veteran reported that she was a property manager from January 2002 to April 2003 and was "fired for not working hard enough."  

The examiner noted, in summary, that the Veteran meets the DSM-IV criteria for major depression and is responding to current treatment.  It was noted that, in spite of her depression, she earned advanced degrees and worked in a variety of positions requiring contact with the public.  The examiner opined that, with the exception of any time lost from military service for herself mutilation that appeared to have occurred under a dissociative state, the Veteran appeared to have been able to satisfactorily perform the duties of jobs that did not conflict with her values system.  The examiner further indicated that, due to her perfectionistic standards and what she perceived as unreasonable demands of the boss when she worked as a property manager, she experienced difficulty completing an assignment on time.  This led to a termination.  The examiner noted that this was after more than a  year of employment at the property management company.  The examiner stated that she does not believe that the Veteran's service-connected disability of major depression renders her unable to secure or maintain part-time employment.  It was further noted that the Veteran contends that it is not mental health issues but rather orthopedic issues that hinder her employment at this juncture.  

A report of a VA examination of the right knee, dated in December 2010,  reflects that the examiner opined that the Veteran's right knee condition does not render her unemployable.  The examiner opined that it would be impossible for the Veteran to do any type of manual labor or work that requires excessive walking, standing, kneeling, squatting or climbing.  

The evidence of record clearly establishes that the Veteran's service-connected right knee disability renders her unable perform any type of manual labor.  This is because the Veteran cannot perform tasks that require walking, squatting or climbing.  Two private physicians and one VA psychologist have opined that the Veteran is unable to work due to major depressive disorder.   For example, in November 2008, a VA examiner opined that it is more likely than not that the Veteran's depressive episodes continue to create both social and occupational impairment for her.  This opinion is supported by a GAF score of 40, which is indicative of major impairment.  This GAF score tends to support a finding that the Veteran is unemployable due to service-connected major depressive disorder.  Accordingly, resolving any doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted.  

Extraschedular considerations

The Board has considered whether referral for an extraschedular rating is appropriate.  As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366  (Fed. Cir. 2009).  There is no evidence in this instance that the rating criteria are inadequate to evaluate the disabilities on appeal.  There is no evidence that the claimed disability, alone, causes marked interference with employment (beyond that contemplated in the evaluation assigned) or necessitates frequent periods of hospitalization. Accordingly, the Veteran's claim does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and the Board is not required to remand these claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2011).  See Bagwell v. Brown, 9 Vet. App. 337, 338- 39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96   (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Board has determined that the Veteran is unemployable due to service-connected disabilities and has awarded a TDIU.  While the Veteran has marked interference with employment, such has already been appropriately recognized and the application of the regular schedular standards for evaluating her disabilities is not rendered impracticable.  The effect of the Veteran's service-connected disabilities on her employment is adequately contemplated by the assigned TDIU.  Therefore, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995).

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In this case, an April 2008 letter  notified the Veteran of the elements to substantiate  her claim for an increased rating for service-connected lumbar strain.  This letter informed the Veteran of VA's duties for obtaining evidence.  The letter also advised the Veteran of how disability ratings and effective dates are determined.   

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The RO has obtained VA and private treatment records.  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

A February 2004 letter provided notice of the evidence required to substantiate the claim for an increased rating for post-operative internal derangement of the right knee and the Veteran's service-connected major depression.  A March 2006 notice letter advised the Veteran of how disability ratings and effective dates are determined.  August 2005 and April 2009 letters provided notice of the evidence required to substantiate the claim for TDIU.  The February 2004, August 2005 and April 2009 notice letters advised the Veteran of what evidence VA was responsible for obtaining in support of the claim and what evidence VA would attempt to obtain on the Veteran's behalf.   

The Board previously remanded this matter in order to obtain the Veteran's Social Security records.  A November 2008 response from SSA indicated that the original paper folder containing the Veteran's SSA records was lost.  In April 2009, the RO made a formal finding of unavailability regarding the Veteran's Social Security records.  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(1). Additional efforts to obtain the SSA records are unnecessary in light of the November 2008 response.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records.  The Veteran was afforded VA medical examinations. Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

From October 15, 1999 to July 18, 2002, a rating in excess of 70 percent for major depressive disorder is denied.

A 70 percent rating is granted for major depressive disorder from  July 19, 2002 to July 1, 2006, subject to regulations governing the payment of monetary benefits.

From July 2, 2006 to January 6, 2007, a rating in excess of 70 percent for major depressive disorder is denied.

An evaluation in excess of 20 percent for a right knee condition is denied.   

Entitlement to a TDIU is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


